Citation Nr: 1520571	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.   

The Veteran testified before the undersigned in a November 2013 hearing, a transcript of which is of record.


FINDINGS OF FACT

1.  Based on his credible assertion and photographic evidence of serving along the perimeter of Nakhon Phanom RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents during active service in Thailand. 

2.  The Veteran's prostate cancer is presumed related to his exposure to herbicide agents which occurred during his active service in Thailand. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, claimed as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In the present case, the Veteran asserts, and VA concedes, that the Veteran has a current diagnosis of prostate cancer.  The Veteran contends that his prostate cancer is related to herbicide exposure during active duty.  The Veteran states that he worked as a fuel specialist in the fuel bulk storage area, which was near the perimeter of the base.  

The Veteran's service personnel records reflect that he served in Thailand at the Nakhon Phanom RTAFB from October 10, 1969 to October 12, 1970. His military occupational specialty (MOS) is listed as a fuel specialist.  While the Veteran's awards include the Vietnam Service Medal, there is no indication the service records that the Veteran served in the Republic of Vietnam, and the Veteran himself has testified that he was only in Vietnam twice while in active service and did not deplane the military transport on either occasion.  The Veteran asserts that he was exposed to herbicide agents, including Agent Orange, during his time at Nakhon Phanom RTAFB. 

In May 2012, the Joint Services Records Research Center (JSRRC) issued a memorandum with regard to the Veteran's claimed herbicide exposure.  In that memorandum, JSRRC verified that the Veteran was stationed at Nakhon Phanom RTAFB for the period in question, that he was indeed a fuel specialist and worked in the fuel bulk storage.  

However, the JSRRC declined to concede herbicide exposure, stating that there was no indication as to where on the base the fuel bulk storage facility was located, and no documentation that the Veteran's assigned duties (such as guard duty) put him on or near the perimeter of the case.  

In reaching this conclusion, the JSRRC reviewed all available records, but determined that the available evidence failed to show that the Veteran's MOS placed him on or near the perimeter and, as such, Agent Orange exposure could not be verified.

In October 2013, the Veteran, through his representative, submitted additional evidence of his service along the perimeter of the Nakhon Phanom RTAFB, to include photographs of the base, and the difference between the complete lack of vegetation inside the base and the lush vegetation outside of the fence lines at Nakhon Phanom RTAFB.  The photographs verify the Veteran's testimony that while the vegetation was very lush in the immediate area by the base, areas on the base such as  roads, the flight lines, the fuel storage areas (where the Veteran worked), and the areas used by the personnel (barracks, living quarters, etc.) were completely free of vegetation.  Those photographs have been associated with the Veteran's claims file. 

A lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the JSRRC has not been able to corroborate the Veteran's testimony that his responsibilities took him to the perimeter of the Nakhon Phanom RTAFB, the Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements as to his circumstances of service.  His statements indicate that he regularly worked near the perimeter of the base and the flight line, fueling planes and working in the fuel storage area which was located close to the perimeter of the base.  

Further, photographic evidence submitted by the Veteran shows the perimeter of Nakhon Phanom RTAFB as completely devoid of foliation (in stark contrast to the considerable foliation seen in the distance beyond the base perimeter), evidence which the Board finds somewhat probative in this case. 

Therefore, based on his credible assertions and supporting photographic evidence of serving along the perimeter of Nakhon Phanom RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during his active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Further, as he is presumed to have been exposed to Agent Orange, the presumption of service connection for prostate cancer attaches.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Therefore, service connection for prostate cancer is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2014). 

Given the results favorable to the Veteran, a discussion of VA's duties to notify and assist the Veteran is not necessary.

ORDER

Entitlement to service connection for prostate cancer, as secondary to herbicide exposure, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


